Citation Nr: 0918726	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  00-25 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic right 
upper leg disorder.  

2.  Entitlement to service connection for chronic right foot 
drop.  

3.  Entitlement to service connection for a chronic right 
ankle disorder, to include injury residuals.  

4.  Entitlement to service connection for a chronic lumbar 
spine disorder, to include degenerative changes.  

5.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from July 1967 to May 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the St. 
Louis, Missouri, Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in April 2008, the matters were remanded to the 
agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received at the Board in February 2009, the 
appellant stated that he had had recent relevant treatment at 
a VA facility.  These records have not been associated with 
the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain relevant 
treatment records identified in the 
response from the appellant, dated in 
January 2009. All records obtained should 
be associated with the claims file.  

2.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

